Citation Nr: 1538093	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a service-connected right knee disability (rated as instability).

2. Entitlement to a disability rating in excess of 10 percent for service-connected right knee disability (rated as degenerative arthritis).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1996 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision which denied an increased (compensable) rating for a right knee disability, from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  An April 2009 rating decision granted an increase to 10 percent disabling.  In February 2011, January 2012, April 2014, and October 2014, the Board remanded this claim for further development.  The matter also comes from a July 2012 rating decision from the Appeals Management Center in Washington, D.C., which granted a separate 10 percent disability rating for right knee instability.  The Board remanded this claim in April 2014 and October 2014 for further development.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In August 2015, prior to the promulgation of a decision on the issue of entitlement to increased ratings for instability of the right knee and degenerative arthritis of the right knee, the Veteran withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claims for increased ratings for instability of the right knee and degenerative arthritis of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).   

In an August 2015 letter to the Board, the Veteran withdrew his appeal as to an increased rating for instability of the right knee and degenerative arthritis of the right knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the issues of increased ratings for instability of the right knee and degenerative arthritis of the right knee is dismissed. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


